Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 4/21/22 which has been entered. Claims 1, 9, and 17-18 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 9, and 17 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goldman-Shenhar et al. US Publication No. 20190165750.

              Referring to claim 1, Goldman-Shenhar et al. teaches a computer-implemented method for providing a dynamic audio environment within a vehicle (para 0003: “a computer-implemented method for controlling a volume level”; para 0018: “a volume level of an audio system (such as the audio system of a vehicle)”), comprising: receiving data associated with at least one audio stream that is being played through an audio system of the vehicle (para 0044: “a volume level of audio”; para 0046: “music is playing”); determining a selected vehicle mode of the vehicle, wherein the selected vehicle mode impacts at least one of: a mechanical operation, an electrical operation, or a dynamic operation of the vehicle (para 0045: “the inputs 408, 410 can indicate a driving mode (e.g., sport, standard, economy, etc.; para 0018: “mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”); selecting at least one audio effect that is associated with the selected vehicle mode of the vehicle to alter the at least one audio stream to provide a sensation of being located within a type and size of a specific environment; and controlling at least one audio source of the vehicle to provide the at least one audio stream according to the at least one audio effect (para 0018: “dynamically adapting the volume level presented to the user considering noise (e.g., in-vehicle noise such as fan level, other users in the car, other applications being used, and mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”; para 0005: “changing, by the processing system, the volume level of the audio based at least in part on the volume change factor.”; para 0042: “Once the change factor is determined, it is provided to a volume controller 316 to implement the volume adjustment in an audio output device 318 (e.g., a speaker).”).
              Referring to claim 2, Goldman-Shenhar et al. teaches receiving data associated with the at least one audio stream includes communicating with the audio system of the vehicle to receive the data associated with the at least one audio stream being played through the audio system, wherein the data associated with the at least one audio stream is analyzed to determine a format of the at least one audio stream (para 0046).
              Referring to claim 3, Goldman-Shenhar et al. teaches the format of the at least one audio stream includes at least one of: music, speech, and a live event, wherein at least one default audio effect that is associated with the format of the at least one audio stream is determined (para 0046).
              Referring to claim 4, Goldman-Shenhar et al. teaches implementing the at least one audio effect to alter the at least one audio stream includes modifying the at least one default audio effect to at least one audio effect that pertains to the selected vehicle mode of the vehicle to select the at least one audio effect to alter the at least one audio stream (paras 0018, 0046).
              Referring to claim 6, Goldman-Shenhar et al. teaches selecting the at least one audio effect includes selecting at least one audio effect to provide audio consistent with an environment that is a size of an interior cabin environment of the vehicle (paras 0018, 0045).
              Referring to claim 8, Goldman-Shenhar et al. teaches controlling the at least one audio source includes controlling at least one speaker that is located at a particular portion of an interior cabin environment of the vehicle to provide the at least one audio effect (par 0042).
              Referring to claim 9, Goldman-Shenhar et al. teaches a system for providing a dynamic audio environment within a vehicle (para 0003: “a computer-implemented method for controlling a volume level”; para 0018: “a volume level of an audio system (such as the audio system of a vehicle)”), comprising: a memory storing instructions when executed by a processor (para 0005: “a memory including computer readable instructions and a processing device for executing the computer readable instructions”) cause the processor to: receive data associated with at least one audio stream that is being played through an audio system of the vehicle (para 0044: “a volume level of audio”; para 0046: “music is playing”); determine a selected vehicle mode of the vehicle, wherein the selected vehicle mode impacts at least one of: a mechanical operation, an electrical operation, or a dynamic operation of the vehicle (para 0045: “the inputs 408, 410 can indicate a driving mode (e.g., sport, standard, economy, etc.; para 0018: “mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”); select at least one audio effect that is associated with the selected vehicle mode of the vehicle to alter the at least one audio stream to provide a sensation of being located within a type and size of a specific environment; and control at least one audio source of the vehicle to provide the at least one audio stream according to the at least one audio effect (para 0018: “dynamically adapting the volume level presented to the user considering noise (e.g., in-vehicle noise such as fan level, other users in the car, other applications being used, and mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”; para 0005: “changing, by the processing system, the volume level of the audio based at least in part on the volume change factor.”; para 0042: “Once the change factor is determined, it is provided to a volume controller 316 to implement the volume adjustment in an audio output device 318 (e.g., a speaker).”).
              Referring to claim 10, Goldman-Shenhar et al. teaches receiving data associated with the at least one audio stream includes communicating with the audio system of the vehicle to receive the data associated with the at least one audio stream being played through the audio system, wherein the data associated with the at least one audio stream is analyzed to determine a format of the at least one audio stream (para 0046).
              Referring to claim 11, Goldman-Shenhar et al. teaches the format of the at least one audio stream includes at least one of: music, speech, and a live event, wherein at least one default audio effect that is associated with the format of the at least one audio stream is determined (para 0046).
              Referring to claim 12, Goldman-Shenhar et al. teaches implementing the at least one audio effect to alter the at least one audio stream includes modifying the at least one default audio effect to at least one audio effect that pertains to the selected vehicle mode of the vehicle to select the at least one audio effect to alter the at least one audio stream (paras 0018, 0046).
              Referring to claim 14, Goldman-Shenhar et al. teaches selecting the at least one audio effect includes selecting at least one audio effect to provide audio consistent with an environment that is a size of an interior cabin environment of the vehicle (paras 0018, 0045).
              Referring to claim 16, Goldman-Shenhar et al. teaches controlling the at least one audio source includes controlling at least one speaker that is located at a particular portion of an interior cabin environment of the vehicle to provide the at least one audio effect (par 0042).
              Referring to claim 17, Goldman-Shenhar et al. teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (para 0006: “a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processing device to cause the processing device to perform a method”), the method comprising: receiving data associated with at least one audio stream that is being played through an audio system of a vehicle (para 0044: “a volume level of audio”; para 0046: “music is playing”); determining a selected vehicle mode of the vehicle, wherein the selected vehicle mode impacts at least one of: a mechanical operation, an electrical operation, or a dynamic operation of the vehicle (para 0045: “the inputs 408, 410 can indicate a driving mode (e.g., sport, standard, economy, etc.; para 0018: “mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”); selecting at least one audio effect that is associated with the selected vehicle mode of the vehicle to alter the at least one audio stream to provide a sensation of being located within a type and size of a specific environment; and controlling at least one audio source of the vehicle to provide the at least one audio stream according to the at least one audio effect (para 0018: “dynamically adapting the volume level presented to the user considering noise (e.g., in-vehicle noise such as fan level, other users in the car, other applications being used, and mode (e.g., a sport mode during which engine noise might be higher than a standard mode)”; para 0005: “changing, by the processing system, the volume level of the audio based at least in part on the volume change factor.”; para 0042: “Once the change factor is determined, it is provided to a volume controller 316 to implement the volume adjustment in an audio output device 318 (e.g., a speaker).”).
              Referring to claim 18, Goldman-Shenhar et al. teaches implementing the at least one audio effect to alter the at least one audio stream includes modifying at least one default audio effect to at least one audio effect that pertains to the selected vehicle mode of the vehicle to select the at least one audio effect to alter the at least one audio stream (paras 0018, 0046).
              Referring to claim 20, Goldman-Shenhar et al. teaches controlling the at least one audio source includes controlling at least one speaker that is located at a particular portion of an interior cabin environment of the vehicle to provide the at least one audio effect (par 0042).

Allowable Subject Matter
Claims 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5, 13, and 19, Goldman-Shenhar et al. teaches most of the limitations of claims 5, 13, and 19, however, it does not, alone or in combination with other prior art of record, teach selecting at least one audio effect to replicate at least one of: an expansive environment that is larger than a size of an interior cabin environment of the vehicle and a small environment that is smaller than the size of the interior cabin environment of the vehicle, particularly because the audio effect must be associated with a particular vehicle mode in combination with other recited elements in the claims. 
Regarding claims 7 and 15, Goldman-Shenhar et al. teaches most of the limitations of claims 7 and 15, however, it does not, alone or in combination with other prior art of record, teach selecting at least one audio effect to replicate snow absorption of sound waves of the at least one audio stream, particularly because the audio effect must be associated with a particular vehicle mode in combination with other recited elements in the claims. 

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 

Applicant states in regards to claim 1 at the top of page 9 of the remarks (and similarly in regards to claim 4 in para 3 of page 9, in regards to claim 9 in para 1 of page 10, in regards to claim 12 in para 3 on page 11, and in regards to claim 17 in para 1 on page 12):
“Applicant respectfully submits that adapting a level of volume that is output within a vehicle is not tantamount to altering at least one audio stream with at least one audio effect. There is no disclosure nor any suggestion by Goldman-Shenhar of altering at least one audio stream to provide a sensation of being located within a type and size of a specific environment.”

Examiner respectfully disagrees. First off, altering a level of volume is definitely altering an audio stream with an audio effect. The changing of volume is affecting the audio stream, and therefore, altering volume is an audio effect. Second, any audio output will be associated with a type and a size of an environment, just like the same audio output would be associated with a volume level or a frequency characteristic. A type and size of an environment of an audio output is a property or characteristic of the audio output itself. Therefore, the mere teaching that Goldman-Shenhar outputs audio teaches this limitation of the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652